Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Neilson on 06/29/2021.

The application has been amended as follows: 

Rejoinder:
Claims 1-17 and 33-35 are allowable. Claims 10-17, previously withdrawn from consideration as a result of a restriction requirement have been reconsidered in light of an allowable claim and found allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between all inventions, as set forth in the Office action mailed on 12/14/2020, is hereby withdrawn and claims10-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	In the Claims:
	
	Claim 1, lines 3-4, replace “cut through” with -- cut entirely through --.
	Claim 10 (rejoined above), line 3, replace “cutting, through” with:
 -- cutting, entirely through --.
	Claim 33, line 2, replace “cut through” with -- cut entirely through --.
	Claim 35, line 2, replace “cut through” with -- cut entirely through --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although individual aspects of the claims are taught in the prior art, the examiner finds that it would require unreasonable hindsight to provide a rejection based on the scope of the claims as recited.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P CAHN/Primary Examiner, Art Unit 3634